Appeal by the defendant from a judgment of the County Court, Orange County (Patsalos, J.), rendered June 21, 1985, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court did not abuse its discretion in denying the defendant’s presentence application to withdraw his plea of guilty. The defendant was sentenced as a second felony offender in accordance with the promise made when he entered his plea. The claimed misadvice of the defendant’s attorney concerning when the promised sentence would begin *789to run (see, Penal Law § 70.25 [2-a]) was not placed on the record at the time of his plea, and is not entitled to judicial recognition (People v Ramos, 63 NY2d 640). Moreover, the defendant’s present claim of ineffective assistance of counsel should have been made by an appropriate postconviction motion (cf., People v Brown, 45 NY2d 852). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.